Citation Nr: 1016204	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine disorder.

2.  Entitlement to an initial compensable rating for left 
ankle disorder.

3.  Entitlement to an initial compensable rating for 
bilateral ingrown great toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to October 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  By this decision, the RO established 
service connection for a lumbar spine disorder, evaluated as 
10 percent disabling; as well as a left ankle disorder and 
bilateral ingrown great toenails, both of which were 
evaluated as noncompensable (zero percent disabling).  All of 
these ratings were effective October 2, 2004.  The Veteran 
appealed, contending that higher ratings were warranted.  He 
did not disagree with the effective date assigned for the 
establishment of service connection.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's current appeal is from disagreement with the 
initial ratings assigned for his lumbar spine disorder, left 
ankle disorder, and bilateral ingrown great toenails 
following the establishment of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Despite the foregoing, the Board finds that further 
development is required in order to comply with the duty to 
assist.

The Board observes that the Veteran last underwent a VA 
compensation and pension examination for evaluation of the 
disabilities that are the subject of this appeal in April 
2005.  As it has been approximately 5 years since that 
examination, the Board is of the opinion that the evidence of 
record may not accurately reflect the current nature and 
severity of these disabilities.  Moreover, the statements 
submitted by and on behalf of the Veteran, to include at his 
March 2010 hearing, suggest these disabilities may have 
increased in severity since the last examination.  This 
further indicates that new examination(s) are necessary in 
the instant case.  See Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

The Board acknowledges that the RO did schedule new 
examinations in this case in 2009, but the record reflects 
the Veteran failed to report for these examinations.  
However, at his March 2010 hearing, the Veteran appeared 
unaware that any compensation and pension examination had 
been scheduled for his service-connected disabilities since 
2005.  Moreover, his testimony indicated that new 
examination(s) were desired in this case.  The Board further 
notes that he did report for the March 2010 hearing in this 
case.

In view of the foregoing, the Board finds that the Veteran is 
entitled to one more chance to report for a VA medical 
examination(s) in this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  In 
this case, it was contended at the March 2010 hearing that 
these service-connected disabilities have a dramatic effect 
on the Veteran's life and his work.  Among other things, he 
testified that these disabilities had caused problems with 
employment, including construction and his current occupation 
as a restaurant server.  Consequently, it appears the Veteran 
has raised the issue of extraschedular consideration.  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance, and it does not appear that 
the RO has evaluated whether the Veteran is entitled to 
extraschedular ratings.  See also VAOPGCPREC 6-96.  As a 
remand is already required in the instant case, the Board 
concludes that the issue of entitlement to an extraschedular 
rating(s) should be addressed in the first instance while on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his service-connected lumbar spine 
disorder, left ankle disorder, and 
bilateral ingrown great toenails since 
July 2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to determine the current 
nature and severity of his service-
connected lumbar spine disorder, left 
ankle disorder, and bilateral ingrown 
great toenails.  The claims folder should 
be made available to the examiner(s) for 
review before the examination(s). 

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's adjudication must 
reflect consideration of whether the 
Veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).


If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in July 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


